                                                                                           Case 2:21-cv-01286-VCF Document 1 Filed 07/06/21 Page 1 of 5




                                                                                 1 Joel D. Odou
                                                                                   Nevada Bar No. 7468
                                                                                 2 jodou@wshblaw.com
                                                                                   Analise N. M. Tilton
                                                                                 3 Nevada Bar No. 13185
                                                                                   atilton@wshblaw.com
                                                                                 4 Betty J. Foley
                                                                                   Nevada Bar No. 14517
                                                                                 5 bfoley@wshblaw.com
                                                                                   WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 6 2881 Business Park Court, Suite 200
                                                                                   Las Vegas, Nevada 89128-9020
                                                                                 7 Phone: 702 251 4100 ♦ Fax: 702 251 5405

                                                                                 8 Attorneys for Defendants, Knight Transportation,
                                                                                   Inc. and Wilmer Cruz
                                                                                 9
                                                                                                              UNITED STATES DISTRICT COURT
                                                                                10
                                                                                                        DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                   NANCY BELL OBRIAN, an individual;                  Case No. 2:21-cv-
                                                                                13 THOMAS CHARLES OBRIAN, III, an
                                                Attorneys at Law




                                                                                   individual,                                        DEFENDANTS' WILMER CRUZ AND
                                                                                14                                                    KNIGHT TRANSPORTATION, INC.'S
                                                                                                  Plaintiffs,                         PETITION FOR REMOVAL
                                                                                15
                                                                                           v.                                         Trial Date:           None Set
                                                                                16
                                                                                   SUSAN        HERNANDEZ-TORRES,       an
                                                                                17 individual;      JORGE     RODRIGUEZ-
                                                                                   MARTINEZ, an individual; WILMER
                                                                                18 ANTONIO CRUZ-REYES, an individual;
                                                                                   KNIGHT TRANSPORTATION, INC., a
                                                                                19 Foreign Corporation; DOES I through XX,
                                                                                   inclusive; and ROE BUSINESS ENTITIES I
                                                                                20 through XX, inclusive,

                                                                                21                      Defendants.

                                                                                22

                                                                                23            COME NOW, Petitioners/Defendants KNIGHT TRANSPORTATION, INC. and WILMER

                                                                                24 CRUZ (“Defendants”), by and through their attorneys, the law firm of WOOD, SMITH, HENNING

                                                                                25 & BERMAN, LLP, and hereby remove the above-captioned action currently pending in the District

                                                                                26 Court of Clark County, Nevada to the United States District Court for the District of Nevada.

                                                                                27 / / /

                                                                                28 / / /

                                                                                     21557522.1:10092-0075                                                   Case No. 2:21-cv-
                                                                                        DEFENDANTS' WILMER CRUZ AND KNIGHT TRANSPORTATION, INC.'S PETITION FOR REMOVAL
                                                                                          Case 2:21-cv-01286-VCF Document 1 Filed 07/06/21 Page 2 of 5




                                                                                 1                                                             I.

                                                                                 2                                                      BACKGROUND

                                                                                 3            1.          On or about June 17, 2021, Plaintiffs filed a Complaint in the District Court of Clark

                                                                                 4 County, Nevada (hereinafter the "State Court Action"). The State Court Action was assigned Docket

                                                                                 5 No. A-21-836425-C.1

                                                                                 6            2.          On or about June 24, 2019, Defendant Knight Transportation, Inc. Registered Agent

                                                                                 7 accepted service of the Plaintiffs' Complaint in the State Court Action.2 On or about June 22, 2021,

                                                                                 8 Defendant Wilmer Cruz was served with Plaintiff's Complaint in the State Court Action. This

                                                                                 9 removal is therefore timely because Defendants are removing the State Court Action within thirty

                                                                                10 (30) days after the acceptance of service of process by Defendants. 28 U.S.C. §1446(b).

                                                                                11            3.          Knight Transportation, Inc. and Wilmer Cruz are named as a Defendants in the
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 Complaint. Plaintiff has also named Susan Hernandez-Torres and Jorge Rodrigues-Martinez as
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13 Defendants in the Complaint. The Complaint purports to assert causes of action sounding in (1)
                                                Attorneys at Law




                                                                                14 Negligence/Negligence Per Se; (2) Negligent Entrustment/Joint & Several Liability/Agency

                                                                                15 Respondeat Superior/Vicarious Liability; and (3) Negligent Hiring, Training, Supervision and

                                                                                16 Policies/Procedures .3

                                                                                17            4.          In the Complaint, Plaintiffs allege injuries as a result of two motor vehicle accidents

                                                                                18 that occurred on or about November 23, 2019 and December 25, 2019.4

                                                                                19            5.          Plaintiffs seek medical damages, general damages and loss in an amount in excess
                                                                                20 of $15,000.00; special damages in an amount in excess of $15,000.00; property damages; interest

                                                                                21 and costs incurred by Plaintiffs in bringing these claims; attorneys' fees and costs, and "such other

                                                                                22 and further relief as the Court may deem just and proper.5 Plaintiff Nancy Bell O'Brian has asserted

                                                                                23
                                                                                              1
                                                                                24                Exhibit "A": Plaintiffs' Complaint.

                                                                                              2
                                                                                25                Exhibit "B": Service of Process Transmittal stamped June 24, 2021.

                                                                                              3
                                                                                26                See Exhibit "A", generally.

                                                                                              4
                                                                                27                Id. at p. 3.

                                                                                              5
                                                                                28                Id. at p. 8.


                                                                                     21557522.1:10092-0075                   -2-                             Case No. 2:21-cv-
                                                                                        DEFENDANTS' WILMER CRUZ AND KNIGHT TRANSPORTATION, INC.'S PETITION FOR REMOVAL
                                                                                          Case 2:21-cv-01286-VCF Document 1 Filed 07/06/21 Page 3 of 5




                                                                                 1 she has incurred $23,801.00 in past medical charges. She also alleges Dr. Stephen Gephardt

                                                                                 2 recommends continued radio frequency ablations at least once yearly for the rest of her life. Dr.

                                                                                 3 Gephardt issued a cost estimate of $640,820.00 for this recommendation.

                                                                                 4            6.         Pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1441(a), this Petition for Removal is

                                                                                 5 being filed in the United States District Court for the District of Nevada, which is part of the "district

                                                                                 6 and division" embracing the place where this action was filed – Clark County, Nevada.

                                                                                 7            7.         Pursuant to 28 U.S.C. §1446(d), a Notice of Removal to All Adverse Parties will be

                                                                                 8 promptly served upon Plaintiffs' Counsel and filed with the Clerk of the District Court of Clark

                                                                                 9 County, Nevada.6

                                                                                10                                                               II.

                                                                                11                                STATUTORY REQUIREMENTS: 28 U.S.C. §1332
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12            8.         Diversity. This Court has diversity jurisdiction of this action pursuant to 28 U.S.C.
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13 §1332.
                                                Attorneys at Law




                                                                                14            9.         Plaintiffs allege in their Complaint              that they are residents of the State of

                                                                                15 Pennsylvania.7

                                                                                16            10.        Defendant Knight Transportation, Inc. is an Arizona corporation.

                                                                                17            11.        Defendant Wilmer Cruz is a resident of Nevada.

                                                                                18            12.        Plaintiffs allege in their Complaint that Defendant Susana Hernandez-Torres is a

                                                                                19 resident of Nevada.8
                                                                                20            13.        Plaintiffs allege in their Complaint that Defendant Jorge Rodriguez-Martinez is a

                                                                                21 resident of Nevada.9

                                                                                22            14.        Diversity, therefore, exists because Plaintiffs are citizens of Pennsylvania and

                                                                                23

                                                                                24            6
                                                                                                  Exhibit "C": Notice of Filing Petition for Removal to be filed concurrently with this Petition.
                                                                                25            7
                                                                                                  See Exhibit "A" at p. 1.
                                                                                26            8
                                                                                                  See Exhibit "A" at p. 2.
                                                                                27            9
                                                                                                  See Exhibit "A" at p. 2.
                                                                                28

                                                                                     21557522.1:10092-0075                   -3-                             Case No. 2:21-cv-
                                                                                        DEFENDANTS' WILMER CRUZ AND KNIGHT TRANSPORTATION, INC.'S PETITION FOR REMOVAL
                                                                                          Case 2:21-cv-01286-VCF Document 1 Filed 07/06/21 Page 4 of 5




                                                                                 1 Defendants are citizens of Arizona and Nevada.

                                                                                 2            15.         Amount in Controversy. Plaintiffs seek judgment against Defendants for medical

                                                                                 3 damages, general damages and loss in an amount in excess of $15,000.00; special damages in an

                                                                                 4 amount in excess of $15,000.00; property damages; interest and costs incurred by Plaintiffs in

                                                                                 5 bringing these claims; attorneys' fees and costs, and "such other and further relief as the Court may

                                                                                 6 deem just and proper.10 Plaintiff Nancy Bell O'Brian has asserted she has incurred $23,801.00 in

                                                                                 7 past medical charges. She also alleges Dr. Stephen Gephardt recommends continued radio frequency

                                                                                 8 ablations at least once yearly for the rest of her life. Dr. Gephardt issued a cost estimate of

                                                                                 9 $640,820.00 for this recommendation

                                                                                10            16.         Therefore, this Court has jurisdiction of this action pursuant to 28 U.S.C. §1332 since

                                                                                11 the alleged amount in controversy is in excess of $75,000.00.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                                                          III.
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                                                  CONCLUSION
                                                Attorneys at Law




                                                                                14                        Based on the forgoing, Petitioners/Defendants respectfully request this action be

                                                                                15 removed to this Court, that all further proceedings in the State Court be stayed, and that

                                                                                16 Petitioners/Defendants obtain all additional relief to which they are entitled.

                                                                                17 DATED: July 6, 2021                                WOOD, SMITH, HENNING & BERMAN LLP

                                                                                18

                                                                                19
                                                                                                                                      By:        /s/ Analise Tilton
                                                                                20                                                               JOEL D. ODOU
                                                                                                                                                 Nevada Bar No. 7468
                                                                                21                                                               ANALISE N. M. TILTON
                                                                                                                                                 Nevada Bar No. 13185
                                                                                22
                                                                                                                                                 BETTY J. FOLEY
                                                                                23                                                               Nevada Bar No. 14517
                                                                                                                                      Attorneys for Defendants, Knight Transportation, Inc.
                                                                                24                                                    and Wilmer Cruz
                                                                                25

                                                                                26

                                                                                27
                                                                                              10
                                                                                28                 Id. at p. 8.


                                                                                     21557522.1:10092-0075                   -4-                             Case No. 2:21-cv-
                                                                                        DEFENDANTS' WILMER CRUZ AND KNIGHT TRANSPORTATION, INC.'S PETITION FOR REMOVAL
                                                                                          Case 2:21-cv-01286-VCF Document 1 Filed 07/06/21 Page 5 of 5




                                                                                 1                                     CERTIFICATE OF SERVICE

                                                                                 2            I hereby certify that on this 6th day of July, 2021, a true and correct copy of DEFENDANTS'

                                                                                 3 WILMER CRUZ AND KNIGHT TRANSPORTATION, INC.'S PETITION FOR

                                                                                 4 REMOVAL was served via the United States District Court CM/ECF system on all parties or

                                                                                 5 persons requiring notice.

                                                                                 6

                                                                                 7                                              By /s/ Michelle Ledesma
                                                                                                                                   Michelle N. Ledesma, an Employee of
                                                                                 8                                                 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19
                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     21557522.1:10092-0075                   -5-                             Case No. 2:21-cv-
                                                                                        DEFENDANTS' WILMER CRUZ AND KNIGHT TRANSPORTATION, INC.'S PETITION FOR REMOVAL
